Name: Commission Regulation (EEC) No 1637/90 of 18 June 1990 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/24 Official Journal of the European Communities 19 . 6. 90 COMMISSION REGULATION (EEC) No 1637/90 of 18 June 1990 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2) of Regulation (EEC) No 606/86, the table breaking down cheeses by category is hereby amended as follows : 1 . the following point 5a is inserted : '5a. Fresh cheeses falling within CN codes ex 0406 10, 0406 90 71 , 0406 90 91 and 0406 90 97, grated or powdered cheese, of all kinds, falling within CN code 0406 20 and cheeses manufactured exclusi ­ vely from sheep's milk or goat's milk, the storage life of which does not exceed 45 days from the date of manufacture 750' 2. point 6 is replaced by the following : Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, 6. Other, excluding Emmentaler, Gruyere, blue-veined cheese, Parmigiano reggiano and Grana padano Whereas Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 280/90 (4), esta ­ blishes a quarterly indicative ceiling for consignments of milk products to Spain ; whereas that ceiling for cheeses is broken down by category ; whereas category 6 ('Other') comprises various cheeses whose respective storage lives are very different ; whereas this means that a constant flow of consignments to Spain of fresh cheeses falling within this category cannot be ensured ; whereas the said cheeses should consequently be defined within a new category and the breakdown of the indicative ceiling should be adapted ; 3 356' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988 , p. 7. O OJ No L 58 , 1 . 3 . 1986, p. 28 . ¥) OJ No L 30, 1 . 2. 1990, p. 63.